Citation Nr: 1103841	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left shoulder disability, 
to include as secondary to service-connected status-post 
fractured cervical spine at C4.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 2003 to 
September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's December 2002 enlistment examination did not have 
any complaints regarding the Veteran's shoulder, neck or back.  

In August 2003, service treatment records show that the Veteran 
complained of neck pain radiating to his left shoulder.  
Tenderness to palpation over his left trapezius near the medial 
border of the scapula was noted.  In January 2004, the Veteran 
complained of neck pain with increased stiffness in his shoulder.  
He was diagnosed as having cervical neck strain, as an aspect of 
his left trapezius.  In February 2004, the Veteran reported that 
he had broken his neck in a January 2003 snowboarding accident, 
and again during military training.  In March 2006, the Veteran 
indicated his neck and shoulder pain were worse.  The doctor 
noted that the Veteran described persistent left shoulder pain 
since 2003.  The Veteran was assessed as having a muscle 
contusion of his shoulder in February 2006.  In February 2007, 
the Veteran complained of intermittent pain beginning in his 
lower left neck and radiating down his left shoulder.  
Examination revealed myofascial (trigger point) pain in the left 
shoulder in March 2007.  

In an April 2007 neurology consultation, the Veteran described 
developing intermittent pain beginning in the neck and going down 
his left shoulder during the past several months.  The Veteran 
indicated that his pain was worse when standing in formation and 
when wearing his helmet, Kevlar, and pack.  It was noted that his 
back and shoulder were slightly tender to palpation over the left 
trapezius near the medial border of his scapula, and assessment 
included C4-5 radicular pain, intermittent.  Further, the Veteran 
was not recommended for retention in the United States Marine 
Corps, because the neurologist believed this could further 
aggravate his underlying medical conditions.  In July 2007, the 
Veteran marked the box for a history of painful shoulder, elbow 
or wrist, and indicated that his shoulder pain had worsened since 
last evaluated.  Shoulder pain was noted on the Veteran's 
July 2007 separation examination report.

An August 2007 in-service VA examination revealed that the joints 
around the left shoulder were normal radiographically, with no 
fractures identified, no dislocation evident, and a normal in 
appearance acromioclavicular joint.  There was no evidence of 
deformity or instability, or significant functional limitations, 
and the Veteran had intact range of motion without weakness.  
Examination also revealed status-post fractured cervical spine at 
C4, with residual limited range of motion, spasm and radiating 
pain to the left shoulder.  In November 2007, service connection 
was granted for his status-post fractured cervical spine at C4, 
but denied for his left shoulder disability.

In his November 2008 Notice of Disagreement, the Veteran asserted 
that he experiences a constant burning sensation in his left 
shoulder that was not present prior to breaking his neck in 
service.  He also emphasized that in 2007 he was denied for 
retention, and in 2008 he was found unfit for involuntary recall 
due to his medical conditions.  In May 2009, the Veteran asserted 
that his left shoulder disability was secondary to his service-
connected cervical spine disability.  

The Veteran has complained of persistent pain in his left 
shoulder and asserted that this is secondary to his service-
connected cervical spine disability; however, there is 
insufficient medical evidence upon which to render a decision on 
the Veteran's claim of service connection for a left shoulder 
disability secondary to his service-connected cervical spine 
disability.  Thus, this claim is remanded for a medical opinion 
to determine whether the Veteran's left shoulder disability was 
incurred in service or due to another service-connected 
disability.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

On remand, the RO should also consider the Veteran's submission 
of his March 2010 magnetic resonance imaging of the cervical 
spine in light of his claim that his left shoulder disability is 
secondary to his service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed left shoulder disability.  The 
Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner should render an opinion as to 
whether it is at least as likely as not that 
any currently shown left shoulder disability 
had its origin in service or was caused or 
worsened by the service-connected cervical 
spine disability.  

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


